                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

Builders FirstSource – Southeast Group, LLC,
                                                             2:20-cv-00654-RMG
                                Plaintiff,

                      v.                                    NOTICE OF REMOVAL

Arch Specialty Insurance Company and
Western World Insurance Company,

                              Defendants.


       Pursuant to 28 U.S.C. § 1446, Defendant Arch Specialty Insurance Company (“Arch”),

hereby files its Notice of Removal of the above-captioned case from the Court of Common Pleas for

Charleston County, South Carolina, to the United States District Court for the District of South

Carolina, Charleston Division. The grounds for the removal are as follows:

       1.      A civil action is now pending in the Court of Common Pleas for Charleston County,

South Carolina, bearing the case name as captioned above with Docket No. 2019-CP-10-06671,

filed on December 30, 2019.

       2.      Arch was served with a copy of the Summons and Complaint in this action on

January 8, 2020. Arch has not filed a response in the Court of Common Pleas for Charleston

County, South Carolina. A copy of all state court papers, excluding other discovery matters, are

attached as Exhibit A.

       3.      Upon information and belief, Plaintiff Builders FirstSource – Southeast Group, LLC

(“Plaintiff”) was, at the time of the commencement of this action, and still is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

the State of Texas.
        4.      Upon information and belief, at the time of the commencement of this action, and at

this time, Defendant Western World Insurance Company was and is an insurance company

organized and existing under the laws of the State of New Jersey, having its principal place of

business in the State of New Jersey.

        8.      At the time of the commencement of this action, and at this time, Arch was and is a

corporation organized and existing under the laws of the State of Nebraska, having its principal

place of business in the State of New Jersey.

        9.      This action is one of a civil nature, seeking money damages for alleged breach of

contract and bad faith.

        10.     Per the Complaint, Plaintiff seeks to recover attorneys’ fees, costs, and expenses

incurred in the present declaratory judgment action and in the defense of the Underlying Lawsuit

captioned, Six Fifty Six Owners Association, Inc., et al. v. Winsor South, LLC, et al., Case No. 2016-

CP-10-3455, which amount, exclusive of interest and costs, exceeds the sum of Seventy-Five

Thousand and No/100 ($75,000.00) Dollars, and therefore, meets the amount in controversy

requirement for diversity jurisdiction.

        11.     Arch desires to remove this action to this Court and, therefore, files this Notice along

with attachments pursuant to 28 U.S.C. § 1441, et seq., and this Court has jurisdiction pursuant to

28 U.S.C. § 1332.

        12.     Arch removes this action within thirty (30) days from the date of receipt of the

Summons and Complaint.

        13.     Arch removes this matter pursuant to 28 U.S.C. § 1332 because the action brought

by Plaintiff against Defendants is a suit of a civil nature, the character of which the District Courts




                                                   2
of the United States are given original diversity jurisdiction under 28 U.S.C. § 1332, and is one that

may be removed to this Court by Arch pursuant to 28 U.S.C. § 1441.

        14.     Written notice of the filing of this Notice of Removal has been served upon the

attorney for Plaintiff by mail on this date, together with a copy of the Notice of Removal and

supporting papers, and has been mailed for filing with the Clerk of Charleston County Court of

Common Pleas, as provided by 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant Arch Specialty Insurance Company prays that the above-entitled

case be removed to the United States District Court for the District of South Carolina, Charleston

Division, pursuant to 28 U.S.C. § 1441 et seq. If any question should arise regarding the propriety

of the removal of this action, Defendant Arch Specialty Insurance Company respectfully requests

the opportunity to brief fully the legal issues through supporting memoranda, as well as oral

argument, in support of its position that the case is removable, as well as conduct discovery on the

subject matter, if necessary.

                                               GALLIVAN WHITE & BOYD, P.A.


                                               BY:       s/ Janice Holmes
                                                      Janice Holmes (Fed Id. No. 11366)
                                                      Shelley S. Montague (Fed Id. No. 7587)
                                                      1201 Main Street, Suite 1200
                                                      Post Office Box 7368
                                                      Columbia, South Carolina 29202
                                                      jholmes@GWBlawfirm.com
                                                      smontague@GWBlawfirm.com
                                                      Telephone: (803) 779-1833
                                                      Facsimile: (803) 779-1767

                                               Attorneys for Defendant Arch Specialty Insurance
                                               Company

Columbia, South Carolina
February 6, 2020




                                                  3
